         Case 2:19-cv-00063-KHR Document 16 Filed 09/04/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING


UNITED STATES OF AMERICA,                   )
                                            )
                       Plaintiff,           )
                                            )
                v.                          )          19-CV-63
                                            )
1106 JULIE LANE, POWELL,                    )
                                             )
WYOMING, et al.                              )
                                            )
                     Defendant.s.           )



                             DECLARATION OF PUBLICATION

       Notice of Civil Forfeiture was posted on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on April 16, 2019,

as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, as evidenced by Attachment 1.


      I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 04, 2019 at Cheyenne, WY.

                                          /s/ Teresa L. Gonzalez
                                         Teresa L. Gonzalez
                                         Legal Assistant
         Case 2:19-cv-00063-KHR Document 16 Filed 09/04/19 Page 2 of 4
Attachment 1

                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF WYOMING
          COURT CASE NUMBER: 19-CV-63; NOTICE OF FORFEITURE ACTION

     Pursuant to 18 U.S.C. § 981 and 18 U.S.C. § 985, the United States filed a verified
Complaint for Forfeiture against the following property:

       Real Property located at 1106 Julie Lane, Powell, WY (19-FBI-003160) Parcel # 19

       468 Hamilton Way, Powell, WY (19-FBI-003162) Parcel # 5

       483 Hamilton Way, Powell, WY (19-FBI-003164) Parcel # 7

       TBD Lane 8 1/2, Powell, WY (19-FBI-003165) Parcel # 6

       2016 Polaris Ranger Crew 900-6 - EPS VIN# 3NSRVE877GG515816
       (19-FBI-003166) which was seized from Northwest Wyoming Treatment Center on
       March 29, 2019 at 1106 Julie Lane, located in Powell, WY

       2015 PJ Utility Trailer VIN# 4P5C51623G1238657 (19-FBI-003167) which was
       seized from Northwest Wyoming Treatment Center on March 29, 2019 at 1106 Julie
       Lane, located in Powell, WY

       All funds deposited in Big Horn Federal Savings Bank #3915 Acct# X3915
       (19-FBI-003168) which was seized from Northwest Wyoming Treatment Center on
       March 29, 2019 at 1106 Julie Lane, located in Powell, WY

       All funds deposited in Big Horn Federal Savings Bank #6395 Acct# X6395
       (19-FBI-003169) which was seized from Northwest Wyoming Treatment Center on
       March 29, 2019 at 1106 Julie Lane, located in Powell, WY

Any person claiming a legal interest in the Defendant Property must file a verified Claim
with the court within 60 days from the first day of publication (April 16, 2019) of this Notice
on this official government internet web site and an Answer to the complaint or motion
under Rule 12 of the Federal Rules of Civil Procedure within 21 days thereafter. 18
U.S.C. § 983(h)(1) permits a court to impose a civil fine on anyone asserting an interest in
property which the court determines was frivolous.

The verified Claim and Answer must be filed with the Clerk of the Court, 2120 Capitol
Avenue, Room 2131, Cheyenne, WY 82001, and copies of each served upon Assistant
United States Attorney Eric Heimann, 2120 Capitol Avenue, Room 4002, Cheyenne, WY
82001, or default and forfeiture will be ordered. See, 18 U.S.C. § 983(a)(4)(A) and Rule
G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions.

The government may also consider granting petitions for remission or mitigation, which
         Case 2:19-cv-00063-KHR Document 16 Filed 09/04/19 Page 3 of 4
pardon all or part of the property from the forfeiture. A petition must include a description
of your interest in the property supported by documentation; include any facts you believe
justify the return of the property; and be signed under oath, subject to the penalty of
perjury, or meet the requirements of an unsworn statement under penalty of perjury. See
28 U.S.C. Section 1746. For the regulations pertaining to remission or mitigation of the
forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of the forfeiture are
found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the forfeiture are found at
28 C.F.R. Section 9.5(b). The petition need not be made in any particular form and may
be filed online or in writing. You should file a petition not later than 11:59 PM EST 30 days
after the date of final publication of this notice. See 28 C.F.R. Section 9.3(a). The
https://www.forfeiture.gov/FilingPetition.htm website provides access to a standard petition
form that may be mailed and the link to file a petition online. If you cannot find the desired
assets online, you must file your petition in writing by sending it to Assistant United States
Attorney Eric Heimann, 2120 Capitol Avenue, Room 4002, Cheyenne, WY 82001. This
website provides answers to frequently asked questions (FAQs) about filing a petition.
You may file both a verified claim with the court and a petition for remission or mitigation.
          Case 2:19-cv-00063-KHR Document 16 Filed 09/04/19 Page 4 of 4

                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between April 16, 2019 and May 15, 2019. Below is a summary report that identifies the uptime for each
day within the publication period and reports the results of the web monitoring system’s daily check that
verifies that the advertisement was available each day.

U.S. v. 1106 JULIE LANE, POWELL, WYOMING, et al.

Court Case No:              19-CV-63
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   04/16/2019                      24.0                          Verified
         2                   04/17/2019                      24.0                          Verified
         3                   04/18/2019                      24.0                          Verified
         4                   04/19/2019                      24.0                          Verified
         5                   04/20/2019                      24.0                          Verified
         6                   04/21/2019                      24.0                          Verified
         7                   04/22/2019                      24.0                          Verified
         8                   04/23/2019                      24.0                          Verified
         9                   04/24/2019                      24.0                          Verified
        10                   04/25/2019                      24.0                          Verified
        11                   04/26/2019                      24.0                          Verified
        12                   04/27/2019                      24.0                          Verified
        13                   04/28/2019                      24.0                          Verified
        14                   04/29/2019                      24.0                          Verified
        15                   04/30/2019                      24.0                          Verified
        16                   05/01/2019                      24.0                          Verified
        17                   05/02/2019                      24.0                          Verified
        18                   05/03/2019                      24.0                          Verified
        19                   05/04/2019                      24.0                          Verified
        20                   05/05/2019                      24.0                          Verified
        21                   05/06/2019                      24.0                          Verified
        22                   05/07/2019                      24.0                          Verified
        23                   05/08/2019                      24.0                          Verified
        24                   05/09/2019                      24.0                          Verified
        25                   05/10/2019                      24.0                          Verified
        26                   05/11/2019                      24.0                          Verified
        27                   05/12/2019                      24.0                          Verified
        28                   05/13/2019                      24.0                          Verified
        29                   05/14/2019                      24.0                          Verified
        30                   05/15/2019                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
